IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-20429
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JAMES HENRY KESSLER

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:84-CR-10-ALL


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       James Henry Kessler, proceeding pro se and in forma pauperis, contests
the denial of his petition for a writ of coram nobis.
       In 1984, Kessler pleaded guilty to federal counterfeiting charges, in
violation of 18 U.S.C. § 472. Kessler entered his plea pursuant to a plea-bargain
agreement, under which the Government agreed to recommend a prison term of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20429

no more than ten years. The plea agreement was accepted, and Kessler was
sentenced, inter alia, to ten years’ imprisonment.      Kessler was released to
federal parole in 1989; he subsequently violated that parole; and a revocation
warrant was issued.     He was ultimately discharged from his sentence in
December 1994.
      Kessler asserts, inter alia, that his being imprisoned for more than ten
years breached the terms of the plea agreement.          He contends: his 1984
conviction is “void”; his imprisonment violated his due process rights; and he has
been harmed by his 1984 conviction because it was used to increase his possible
sentence for new (2007) federal charges to which he was subject.
      The writ of coram nobis, available pursuant 28 U.S.C. § 1651(a), is
employed only “to correct errors ‘of the most fundamental character’”. United
States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (quoting United States v.
Morgan, 346 U.S. 502, 512 (1954)). It is “an extraordinary remedy available to
a petitioner no longer in custody who seeks to vacate a criminal conviction in
circumstances where the petitioner can demonstrate civil disabilities as a
consequence of the criminal conviction, and that the challenged error is of
sufficient magnitude to justify the extraordinary relief”. Jimenez v. Trominski,
91 F.3d 767, 768 (5th Cir. 1996). The writ “will issue only to correct errors
resulting in a complete miscarriage of justice”, id.; and, it is appropriate “only
when no other remedy is available and when ‘sound reasons exist[] for failure to
seek appropriate earlier relief’”. Dyer, 136 F.3d at 422 (quoting Morgan, 346
U.S. at 512). The writ denial is reviewed for abuse of discretion. E.g., Santos-
Sanchez v. United States, 548 F.3d 327, 330 (5th Cir. 2008), petition for cert.
filed, __ U.S.L.W. __ (U.S. 15 Apr. 2009) (No. 08-9888).
      Kessler has presented only unsubstantiated allegations regarding the 2007
federal charges that he references; he has not shown he is experiencing adverse
consequences as a result of his 1984 conviction. In addition, Kessler has not
demonstrated how the claimed errors in execution of his sentence affected the

                                        2
                                  No. 08-20429

validity of his 1984 conviction or entitle him to the extraordinary relief sought.
See Jimenez, 91 F.3d at 768. Moreover, he has not made the necessary showing
of a complete miscarriage of justice, id., as the claims asserted in the instant
petition were, or could have been, raised in his previous federal-habeas actions.
See United States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004). Kessler may not
use the writ to override the applicable limitations period or to circumvent the
successive-petition provisions of the Antiterrorism and Effective Death Penalty
Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (1996). See Esogbue, 357 F.3d
at 535. In sum, the district court did not abuse its discretion in denying the writ.
      AFFIRMED.




                                         3